EXHIBIT 10.2

SERVICES AGREEMENT
[Michael Cohl]

This Services Agreement (this “Agreement”) is entered into this 12th day of
September, 2007 (the “Effective Date”) by and among the following parties:

(1) CPI International Touring Inc. (“Touring ROW”), a Barbados IBC corporation;

(2) CPI Touring (USA), Inc. (“Touring USA”), a Delaware corporation;

(3) CPI Entertainment Content (2005), Inc. (“Grand 2005”), a Delaware
corporation;

(4) CPI Entertainment Content (2006), Inc. (“Grand 2006”), a Delaware
corporation;

(5) Grand Entertainment (ROW), LLC (“Grand ROW”), a Delaware limited liability
company;

(6) KSC Consulting (Barbados) Inc. (“KSC”), a Barbados corporation; and

(7) Live Nation Worldwide, Inc. (“LN”), a Delaware corporation.

Background

A. Pursuant to the terms of a Stock Purchase Agreement (the “Stock Purchase
Agreement”) dated as of the date hereof, LN has purchased of even date herewith
(the "Acquisition”) all of the equity interests in Touring ROW, Touring USA,
Grand 2005, Grand 2006 and Grand ROW (herein collectively referred to as the
“CPI Companies” and, together with LN, collectively called the “Companies”)
other than the equity interests in the CPI Companies that were owned by LN prior
to the completion of the Acquisition. Michael Cohl (“Cohl”), directly or
indirectly, owned an equity interest in each of the CPI Companies and has
therefore benefited substantially from the closing of the Acquisition.

B. As a condition precedent to the completion of the Acquisition, the Companies
and KSC are entering into this Agreement for the purpose of (i) setting forth
the terms upon which KSC will provide the services of Cohl to the Companies from
and after the completion of the Acquisition (the "Services Relationship”) and
(ii) establishing certain non-disclosure, non-compete, non-hire and other
protective covenants for the benefit of the Companies as more fully set forth
herein.

C. KSC has the legal right and authority to commit Cohl to (i) supply and
furnish his services to the Companies upon the terms described herein and
(ii) honor the non-disclosure, non-compete, non-hire and other protective
covenants set forth herein.

D. Upon the terms and provisions contained herein, (i) KSC commits to provide
the services of Cohl to the Companies, (ii) the Companies agree to engage the
services of Cohl to be so supplied by KSC, (iii) Cohl joins in the execution
hereof to indicate his consent to the provisions hereof and for the other
purposes stated herein and (iv) Live Nation, Inc. (“LN Parent”), a Delaware
corporation, joins in the execution hereof for the purposes stated herein.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. TERM OF AGREEMENT.

(a) Term. Unless earlier terminated in accordance with the provisions of
Section 6 hereof, the Services Relationship starts on the Effective Date and
ends on the close of business on the fifth (5th) anniversary of the Effective
Date.

(b) Definition of “Applicable Period” and “Actual Term”. As used herein, the
following terms shall have the meanings indicated below:

(i) The phrase “Applicable Period” shall mean the period commencing on the
Effective Date and ending on the ninth anniversary of the Effective Date.

(ii) The phrase “Actual Term” shall mean the period of time from the Effective
Date until the termination of the Services Relationship in accordance with the
provisions of Section 6 hereof.

2. TITLE AND DUTIES.

(a) Title and Reporting. During the Actual Term, the following provisions will
apply:

(i) Cohl will serve as the most senior executive of each of the CPI Companies
and shall have the title of “Chief Executive Officer” of each of the CPI
Companies. All employees of each of the CPI Companies shall report directly to
Cohl, unless otherwise directed by Cohl. LN will have the right to dissolve any
one or more of the CPI Companies and/or assign all or any portion of the assets
of the CPI Companies to other affiliates of LN, and, to the extent LN elects to
do any of the foregoing, the duties, title and reporting obligations of Cohl
hereunder shall be adjusted and rearranged as necessary to leave Cohl in
substantially the same position and with substantially the same duties and
responsibilities as he possessed as the Chief Executive Officer of the CPI
Companies prior to undertaking any such changes.

(ii) Cohl will serve as the most senior executive of and Chairman of LN’s
division known as Artist Nation (the “Artist Nation Division”).

(iii) Cohl will report to LN’s Chief Executive Officer.

(b) Duties and Authority. KSC will cause Cohl to perform job duties for each CPI
Company and for the Artist Nation Division that are usual and customary for the
position of Chief Executive Officer, with respect to the CPI Companies and the
Artist Nation Division, and Chairman, with respect to the Artist Nation
Division, and will perform additional services and duties that any of the
Companies may from time to time designate that are consistent with the usual and
customary duties of such positions, including, without limitation, the
following:

(i) soliciting and executing global tours for major artists consistent with past
practices (the “Touring Business”); and

(ii) soliciting and acquiring artist rights which will yield additional revenue
streams to the Companies; and

(iii) overseeing and directing the operations of the Artist Nation Division.

In making the Acquisition of the CPI Companies, LN has certain expectations for
the performance of the Touring Business which are of primary importance to LN.
If the Chief Executive Officer of LN determines, at any time, that the Touring
Business is not performing to the expectations established by LN for the Touring
Business, then LN and its Chief Executive Officer shall be entitled to direct
Cohl to allocate more or all of his services to improving the performance of the
Touring Business for such period of time as may be reasonably necessary for Cohl
to address and correct the deficiencies of the Touring Business.

(c) Full Time Employment. Except as permitted by the provisions of Section 5(f)
hereof, (i) Cohl will devote his full working time and efforts to the business
and affairs of the Companies throughout the Actual Term and (ii) Cohl will not,
at any time during the Actual Term, become employed by, provide consulting or
any other services to or become an officer, director or general partner of, or
hold an executive or management position with, any partnership, corporation or
other entity other than Companies.

(d) Opportunities; Investments. At all times during the Actual Term, KSC
covenants and agrees (i) that Cohl shall inform the Companies of each business
opportunity related to the business of Companies, in each case, of which he
becomes aware and that he believes represents a viable prospect for the
Companies, and (ii) that Cohl will not, directly or indirectly, exploit any
opportunity for his own account, nor will he render any services to any other
person or business, or acquire any interest of any type in any other business,
that competes with any material business of the Companies (or their affiliates).

(e) Allocation of Services. The provision of any services to be rendered by Cohl
pursuant to and as required by this Agreement shall be allocated as between
Barbados and other jurisdictions in a manner as Cohl and the Companies shall
reasonably agree.

(f) Board Representation.

(i) Until the occurrence of a Director Severance Event (herein defined), LN
Parent will be required, subject to the fiduciary duties of the Board of
Directors of LN Parent (the “LN Board”), to comply with the following
provisions:

(A) At the next regularly scheduled meeting of the LN Board after the Effective
Date, LN Parent will name Cohl as the sole Vice Chairman of the LN Board. LN
Parent will include Cohl on the slate of directors to be voted on by the
shareholders of LN Parent at each annual meeting that is being held at a time
that Cohl’s then term on the LN Board is scheduled to expire. As long as Cohl is
a member of the LN Board, he will remain as the sole Vice Chairman of the LN
Board.

(B) At the next regularly scheduled meeting of the LN Board after the Effective
Date, LN Parent will elect to the LN Board a person nominated by Cohl (“Cohl’s
Nominee”); provided that the LN Board shall not be required to elect Cohl’s
Nominee at any board meeting unless (i) the name of Cohl’s Nominee has been
provided to the LN Board at least ten (10) business days prior to such meeting
of the LN Board and (ii) Cohl’s Nominee has promptly cooperated in supplying
such personal information as may be reasonably requested by the LN Board in
connection with issues related to work history, experience, conflicts of
interest, securities law matters and independence. LN Parent will include Cohl’s
Nominee (or another person nominated by Cohl at the time, who will thereafter be
Cohl’s Nominee for purposes hereof) on the slate of directors to be voted on by
the shareholders of LN Parent each time that the term on the LN Board of Cohl’s
Nominee is expiring. Unless LN Parent authorizes to the contrary, Cohl’s Nominee
must always be an individual who is, in the discretion of the LN Board,
independent under LN Parent’s “Director Independence Standards”.

LN Parent shall have no further obligation under this Section 2(f)(i) following
the occurrence of a Director Severance Event.

(ii) Cohl shall promptly file all forms with the SEC as may be required by
Applicable Law to the extent requested of Cohl by LN Parent.

(iii) As used herein, the term “Director Severance Event” shall mean the first
to occur of the following: (i) the Majority Sellers ceasing to hold in the
aggregate at least twenty-five percent (25%) of the Trust Certificates issued to
them under the terms of the Stock Purchase Agreement (or, if the Company
Issuance Option has been exercised, 25% of the underlying shares of LN Common
Stock represented by such Trust Certificates), (ii) Cohl ceasing to be an
executive officer of the Companies, (iii) Cohl tendering his resignation as a
member of the LN Board, or (iv) any breach or other failure or refusal to comply
with or perform any material obligation of the Majority Sellers under the Stock
Purchase Agreement or any of the Ancillary Agreements and such breach or other
failure to perform continuing unremedied for ten (10) days after written notice
thereof to the Majority Sellers.

(iv) Cohl recognizes and acknowledges that the (x) shareholders of LN Parent may
or may not vote to elect Cohl and/or Cohl’s Nominee to the LN Board and (y) any
such failure or refusal of the shareholders of LN Parent to so elect Cohl and/or
Cohl’s Nominee shall not be a breach or default of any obligation set forth in
this Section 2(f) or give rise to the right to terminate the Services
Relationship with “Good Reason” for purposes of Section 6(e) hereof.

(v) Capitalized terms used in this Section 2(f) that are not defined in this
Agreement shall have the meanings assigned thereto by the Stock Purchase
Agreement.

(g) Funding Decisions. By virtue of LN’s 100% ownership interest in the CPI
Companies and in Artist Nation, LN, LN’s Chief Executive Officer and the LN
Board (collectively, the "Control Group”) will have control over, among other
things, all budgets, acquisitions, divestitures, investment, capital allocation,
strategy, initiatives and similar matters with respect to Artist Nation and the
CPI Companies. Under no circumstances will any decision by the Control Group to
fund, or to refrain from funding, or to pursue, or to refrain from pursuing, any
strategy, project or initiative be considered a breach by the Companies under
this Agreement or give rise to the right to terminate the Services Relationship
with “Good Reason” for purposes of Section 6(e) hereof.

3. COMPENSATION

(a) Service Fee and Bonus Fee.

(i) The Companies will pay to KSC during the Actual Term (i) a service fee (the
“Service Fee”) of U.S. $1,500,000 per year until the first anniversary of the
Effective Date and $2,000,000 per year for the remainder of the Actual Term,
which shall be payable in equal semi-monthly installments and (ii) an annual
bonus (the “Bonus Fee”) of up to 100% of the annual Service Fee based on
achieving certain division level and company level EBITDA targets as may
hereafter be reasonably established by LN in a manner consistent with other
similarly situated senior executives of LN Parent.

(ii) The annualized amount of KSC’s Service Fee shall be increased to $1,500,000
retroactively to August 1, 2007. To implement the foregoing, the Company will
pay to KSC, on the due date of the first regularly scheduled payment of the
Service Fee hereunder, an additional one-time payment equal to (A) the amount of
Service Fee that would have been payable at an annualized rate of $1,500,000
with respect to the period of time from August 1, 2007 to the Effective Date
(the “Retroactive Period”) minus (B) the amount of the Service Fee actually paid
to KSC pursuant to the Prior Services Agreement with respect to the Retroactive
Period. As used herein, the “Prior Services Agreement” means that certain
Services Agreement dated May 26, 2006 and entered into by and among the CPI
Companies and KSC.

(iii) The payment of the Service Fee and the Bonus Fee shall be the joint and
several obligation of the Companies, and the Companies will allocate the
responsibility of such payment among themselves as they may mutually agree from
time to time based upon the relative amount of services provided hereunder by
Cohl to each Company.

(iv) The amount of the Service Fee may be additionally increased, from time to
time during the Actual Term, upon approval of the LN Board without a formal
amendment hereto.

(b) LN Stock Options. Cohl will be eligible to receive, in consideration for the
services rendered hereunder, annual stock option awards to purchase shares of
common stock of LN Parent in such amounts as may be recommended by LN’s Chief
Executive Officer and approved by the LN Board and/or its Compensation Committee
in their sole discretion. The method used for determining the amount of any
stock option awards pursuant to this Section 3(b) shall be made on a basis
reasonably comparable to the basis used for such determination with respect to
similarly situated senior executives of LN Parent.

(c) Benefits Reimbursement. The Companies will reimburse on a monthly basis to
KSC such amounts (the “Benefits Reimbursement Amount”) as are actually incurred
by KSC in providing to Cohl from and after the Effective Date an employee
benefits package comparable to the employee benefit package offered to senior
executives of LN (“Applicable Benefits Package”); provided, however, the
Benefits Reimbursement Amount shall in no event exceed the cost then incurred by
LN to supply the Applicable Benefits Package to its senior executives who are
U.S. resident employees.

(d) Expenses. The Companies will pay or reimburse to KSC all normal and
reasonable travel and entertainment expenses incurred during the Actual Term by
KSC or Cohl in connection with the provision of Cohl’s services under this
Agreement upon submission of proper vouchers in accordance with the expense
reimbursement policy of the Companies.

4. NONDISCLOSURE OF CONFIDENTIAL INFORMATION.

During the Actual Term, the Companies (or their respective affiliates) will
provide KSC and Cohl with access to certain confidential information, trade
secrets, and other matters which are of a confidential or proprietary nature,
including but not limited to the customer lists, pricing information, production
and cost data, compensation and fee information, strategic business plans,
budgets, financial statements, and other information that the Companies, their
respective subsidiaries, LN and LN’s affiliates (collectively, the “Company
Group”) treat as confidential or proprietary (collectively the “Confidential
Information”). The Company Group provides and shall provide on an ongoing basis
such Confidential Information which is reasonably necessary or desirable to aid
KSC and Cohl in the delivery of the services contemplated hereunder. KSC
understands and acknowledges that such Confidential Information is confidential
and proprietary, and agrees that neither KSC nor Cohl shall disclose such
Confidential Information to anyone outside the Company Group except to the
extent that (i) KSC or Cohl deems such disclosure or use reasonably necessary or
appropriate in connection with performing services on behalf of the Companies in
a manner consistent with the provisions and requirements hereof; (ii) KSC or
Cohl is required by order of a court of competent jurisdiction (by subpoena or
similar process) to disclose or discuss any Confidential Information, provided
that in such case, KSC or Cohl, as applicable, shall promptly inform LN of such
event, shall cooperate with the Company Group in attempting to obtain a
protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such court order; (iii) such Confidential Information becomes generally
known to and available for use in the industries in which the Companies do
business, other than as a result of any action or inaction by KSC or Cohl; or
(iv) the Confidential Information is furnished or disclosed to KSC or Cohl by a
third party who came by it rightfully and is under no obligation of confidence
to any of the Company Group. At the end of the Actual Term, KSC shall, and will
cause Cohl to, immediately turn over to the Companies all Confidential
Information, including papers, documents, writings, electronically stored
information, other property, and all copies of them. This nondisclosure covenant
is binding on KSC and Cohl, as well as their respective heirs, successors, legal
representatives and assigns, and will survive the termination of the Services
Relationship.

5. PROTECTIVE COVENANTS.

To further preserve the rights of the Companies pursuant to the nondisclosure
covenant set forth in Section 4 above, and for the consideration promised by the
Companies under this Agreement and for the further consideration being received
of even date herewith, directly or indirectly, by Cohl pursuant to the terms of
the Stock Purchase Agreement, and as a necessary and express condition precedent
to the closing of the Acquisition, KSC and Cohl commit and agree with the
Companies and with LN as follows:

(a) Non-Compete Covenant. KSC and Cohl (collectively, the “Restricted Parties”)
covenant and agree that they will not, directly or indirectly, at any time
during the Applicable Period (i) carry on, operate, manage, control, or become
interested in or involved with, in any manner, as an owner, director, principal,
agent, officer, employee, partner, consultant, servant, lender or otherwise, any
of the Restricted Activities anywhere in the world or (ii) undertake any
planning, development or preparatory activities in anticipation of the pursuit
of any Restricted Activities anywhere in the world. As used herein, the term
“Restricted Activities” shall mean and include each and all of the following
businesses, operations, activities and undertakings:

(i) All of the businesses, operations, activities and undertakings that are
actually engaged in as of the date of this Agreement by LN, any of LN’s
affiliates or any of the CPI Companies (collectively, the “LN Affiliated
Group”);

(ii) All of the businesses, operations, activities and undertakings that are
proposed, as of the date of this Agreement, to be engaged in by any member of
the LN Affiliated Group but only if Cohl is informed about such proposed
businesses, operations, activities or undertakings;

(iii) Any other Applicable Entertainment Businesses that are actually engaged in
during the Applicable Period by any member of the LN Affiliated Group; and

(iv) Any other Applicable Entertainment Businesses that are proposed, prior to
Cohl ceasing to be a director and an executive officer of the Companies, to be
engaged in by any member of the LN Affiliated Group but only if Cohl is informed
about such proposed Applicable Entertainment Business.

As used above, the term “Applicable Entertainment Businesses” shall mean any and
all types of entertainment businesses and other businesses that relate to or
provide services to one or more entertainment businesses, including, without
limitation, (i) ticketing businesses, (ii) software businesses related to
ticketing, (iii) financing of artist shows, (iv) design, manufacturing and
distribution of artist merchandise and (v) managing careers of artists.

(b) Additional Agreements relating to the Non-Compete Covenant. The covenants
and agreements undertaken by the Restricted Parties in Section 5(a) are herein
collectively referred to as the “Non-Compete Covenant” and shall be subject to
and modified by the following provisions:

(i) The Restricted Parties represent, acknowledge and agree that the most
significant assets of the CPI Companies are certain personal relationships,
goodwill, trade secrets and the Confidential Information (collectively, the
“Trade Secrets”) that relate to and are crucial in obtaining (i) the rights to
produce world-wide concert tours in the future from major world-renowned musical
artists and entertainers and (ii) other material rights and benefits that will
be derived from those touring relationships with major world-renowned musical
artists and entertainers.

(ii) The Restricted Parties represent, acknowledge and agree that the CPI
Companies are currently engaged, have historically been engaged and will
hereafter continue to engage, in Restricted Activities throughout all parts of
the world and that in order to protect the value of the Trade Secrets, the
Non-Compete Covenant must restrict the undertaking of the Restricted Activities
on a world-wide basis.

(iii) The Restricted Parties represent, acknowledge and agree that any violation
or breach of the Non-Compete Covenant will cause irreparable damage to the
Companies and their affiliates, and upon violation or breach of any provision of
the Non-Compete Covenant, the Companies shall be entitled to injunctive relief,
specific performance, or other equitable relief against the appropriate party;
provided, however, that this shall in no way limit any other remedies which the
Companies may have (including, without limitation, the right to seek actual
monetary damages).

(iv) The Restricted Parties agree that the Applicable Period shall be extended
and tolled on a day-to-day basis for all periods during which one more of the
Restricted Parties is in violation or breach of the Non-Compete Covenant during
the Applicable Period. This provision is in addition to all other rights and
remedies available to the Companies at law, in equity or pursuant to this
Agreement.

(v) The Restricted Parties hereby grant, convey, assign, set over and transfer,
into trust, for the sole and exclusive benefit of the Companies, all property,
assets, proceeds, revenues, profits, income, receipts and other monies (“Trust
Property”) that may be hereafter received or be receivable by either of the
Restricted Parties or any affiliate of the Restricted Parties that relate to,
are derived from or arise out of any music concert promotion activity that is a
violation of the Non-Compete Covenant. The Restricted Parties hereby expressly
direct and authorize, on behalf of themselves and on behalf of all affiliates of
the Restricted Parties, any and all third parties (including, without
limitation, ticketing companies, venues, wholesalers, distributors, artist
agencies and artist management) that may ever be in possession of any Trust
Property to deliver and pay over the Trust Property to the Companies upon the
demand of any Company, and each of the Restricted Parties shall indemnify,
defend and hold harmless any such third party that hereafter delivers and pays
any Trust Property to the Companies from and against any and all claims,
demands, liabilities, losses or obligations arising out of or relating to such
payment of the Trust Property to the Companies.

(c) Other Covenants. In order to allow the Companies to protect the Trade
Secrets, the Restricted Parties, jointly and severally, covenant and agree that
they will not, directly or indirectly, at any time during the Applicable Period
(i) hire any employee of the Company Group or any person that was employed by
the Company Group within six months immediately preceding such hiring;
(ii) solicit or encourage any employee of the Company Group to terminate their
employment with the Company Group; (iii) solicit or encourage any employee of
the Company Group or any person that was employed by the Company Group within
the six months immediately preceding such solicitation or encouragement to
accept employment with any business, operation, corporation, partnership,
association, agency, or other person or entity with which any Restricted Party
may be associated in any capacity; (iv) request, solicit or procure any present
or future customer or supplier of the Company Group to curtail or cancel its
business with the Company Group or (v) solicit or encourage any of the global
touring artists that have previously used the touring or promotion services of
any of the Companies (or their respective affiliates) to select or hire another
promoter to provide touring or promotion services for a future tour (including,
without limitation, U2, Madonna, Barbra Streisand and the Rolling Stones).

(d) Reasonableness of Restrictions; Authorization to Modify. The Restricted
Parties represent, acknowledge and agree that the Non-Compete Covenant and the
other covenants in clause (c) (collectively, the “Restrictive Covenants”) are
reasonable in scope and duration and are necessary to protect the Trade Secrets.
If any provision of the Restrictive Covenants as applied to any party or to any
circumstance is adjudged by a court or other tribunal to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of the Restrictive Covenants. If any such provision,
or any part thereof, is held to be unenforceable because of the scope, duration,
or geographic area covered thereby, the Restricted Parties and the Companies
agree that the court or other tribunal making such determination shall have the
power to reduce the scope and/or duration and/or geographic area of such
provision, and/or to delete specific words or phrases, and in its reduced form,
such provision shall then be enforceable and shall be enforced.

(e) Material Reliance. The Restricted Parties represent, acknowledge and agree
that the provisions of this Section 5 are material provisions of this Agreement
and that the Companies would not have entered into this Agreement but for these
provisions.

(f) Exceptions to Restrictive Covenants. Notwithstanding any provision to the
contrary contained in this Section 5, Cohl will have the right, in his sole and
absolute discretion, to render services to the Rolling Stones (“R/S Services”)
at any time during the Applicable Period for his own account on and subject to
the following terms, conditions and provisions:

(i) KSC must provide, or cause Cohl to provide, prior written notice to the
Companies setting forth (x) a reasonably detailed description of the R/S
Services that will be rendered to the Rolling Stones and (y) a detailed summary
of all compensation to be received by Cohl, directly or indirectly, in
connection with, arising out of or relating to such R/S Services;

(ii) Cohl’s business time and effort devoted to R/S Services shall not
materially interfere with his obligations under this Agreement (including his
required time and attention pursuant to Section 2(c) hereof) and, in any event,
shall not exceed eight hours per week on average.

Notwithstanding the foregoing, it is expressly acknowledged and agreed by KSC,
for itself and on behalf of Cohl, that R/S Services shall be limited to the
provision of management, consulting or similar services for a fee only and shall
not include any type of arrangement that would be comparable to, or otherwise
constitute, the acquisition of rights from the Rolling Stones to promote a tour
of musical events or otherwise own, pursue or exploit the grant of any rights
from the Rolling Stones. If Cohl should exercise his right to provide R/S
Services pursuant to this Section 5(f), then his obligation to provide full-time
services under Section 2(c) hereof shall be reduced by the actual amount of time
spent by Cohl in performing the R/S Services up to eight hours per week on
average.

6. TERMINATION.

The Services Relationship shall be terminated only in accordance with and
pursuant to the following provisions:

(a) Cohl’s Death. This Services Relationship shall terminate upon the occurrence
of Cohl’s death without any action or notice by any party hereto.

(b) Cohl’s Disability. The Companies may terminate the Services Relationship if,
as a result of Cohl’s incapacity due to physical or mental illness, Cohl is
unable to perform the services required to be provided by him under this
Agreement for more than 180 days in any 12 month period.

(c) Termination by the Companies with Cause. The Companies may terminate the
Services Relationship for Cause by notice to KSC. A termination for Cause must
be for one or more of the following reasons: (i) continued, willful and
deliberate non-performance by Cohl of his services to be provided hereunder
(other than by reason of Cohl’s physical or mental illness, incapacity or
disability) if such non-performance has continued for more than 10 days
following written notice of such non-performance; (ii) Cohl’s refusal or failure
to follow lawful directives of LN’s Chief Executive Officer if such refusal or
failure has continued for more than 10 days following written notice of such
refusal or failure; (iii) a criminal conviction of Cohl that has resulted in, or
would result in if he were retained in his position with the Companies, material
injury to the reputation of the Companies (or their affiliates), including,
without limitation, conviction of fraud, theft, embezzlement, or a crime
involving moral turpitude; (iv) a material breach by KSC or Cohl of any of the
covenants set forth in this Agreement and such material breach has continued for
more than 10 days following written notice of such material breach; or (v) a
material violation by Cohl of any policies of the Companies if such violation
has continued for more than 10 days following written notice of such violation.

(d) Termination by the Companies without Cause. The Companies may terminate the
Services Relationship without Cause upon 30 days written notice to KSC.

(e) Termination By KSC for Good Reason. KSC may terminate the Services
Relationship with Good Reason by notice to the Companies. A termination for Good
Reason means a termination by KSC for one or more of the following reasons:
(i) a material breach of this Agreement by the Companies and such material
breach remaining uncured and uncorrected for more than 10 days following written
notice of such material breach given to LN; (ii) a material diminution in the
duties, authority, or responsibilities delegated to Cohl pursuant to this
Agreement if such diminution has continued for more than 10 days following
written notice thereof; or (iii) a requirement that Cohl provide his services
under this Agreement from a location other than Barbados (excluding reasonable
travel for specific matters related to the business of the Companies or the
requirement that he spend a reasonable number of days each year in Florida as
may be necessary to supervise the CPI Companies’ employees who office in
Florida).

(f) Termination on Fifth Anniversary of Effective Date. The Services
Relationship shall terminate on the fifth (5th) anniversary of the Effective
Date without any action or notice required by any party hereto.

(g) Survival of Certain Provisions. Notwithstanding any termination of the
Services Relationship pursuant to this Section 6, the provisions of Sections 4,
5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 of this Agreement will
survive such termination.

7. COMPENSATION UPON TERMINATION.

(a) Cohl’s Death. If the Services Relationship is terminated pursuant to Section
6(a) hereof by reason of Cohl’s death, the Companies will, within 30 days, pay
in a lump sum amount to KSC any accrued and unpaid Service Fee, Bonus Fee and
Benefits Reimbursement Amount through the date of such termination.

(b) Cohl’s Disability. If the Services Relationship is terminated pursuant to
Section 6(b) hereof by reason of Cohl’s disability, the Companies will, within
30 days, pay in a lump sum amount to KSC any accrued and unpaid Service Fee,
Bonus Fee and Benefits Reimbursement Amount through the date of such
termination.

(c) Termination By The Companies For Cause. If the Services Relationship is
terminated by the Company for Cause pursuant to Section 6(c) hereof, the
Companies will, within 30 days, pay in a lump sum amount to KSC any accrued and
unpaid Service Fee, Bonus Fee and Benefits Reimbursement Amount through the date
of such termination.

(d) Termination By The Companies Without Cause. If the Services Relationship is
terminated by the Companies without Cause pursuant to Section 6(d) hereof, then

(i) provided that (i) Cohl has resigned as a member of the LN Board if requested
by LN and (ii) KSC and Cohl have signed a general release of claims in a form
reasonably satisfactory to LN, the Companies will pay, within 30 days, a lump
sum amount equal to three times the annual amount of the Service Fee then in
effect hereunder; and

(ii) within thirty (30) days of the date of termination, the Companies will also
pay to KSC any accrued and unpaid Service Fee, Bonus Fee and Benefits
Reimbursement Amount through the date of such termination.

(e) Termination By KSC With Good Reason. If the Services Relationship is
terminated by KSC with Good Reason pursuant to Section 6(e) hereof, then

(i) provided that (i) Cohl has resigned as a member of the LN Board if requested
by LN and (ii) KSC and Cohl have signed a general release of claims in a form
reasonably satisfactory to LN, the Companies will pay, within 30 days, a lump
sum amount equal to three times the annual amount of the Service Fee then in
effect hereunder; and

(ii) within thirty (30) days of the date of termination, the Companies will also
pay to KSC any accrued and unpaid Service Fee, Bonus Fee and Benefits
Reimbursement Amount through the date of such termination.

(f) Termination on the Fifth Anniversary of the Effective Date. If Services
Relationship is terminated pursuant to Section 6(g) hereof on the fifth (5th)
anniversary of the Effective Date, the Companies will, within 30 days, pay in a
lump sum amount to KSC any accrued and unpaid Service Fee, Bonus Fee and
Benefits Reimbursement Amount through the date of such termination.

(g) Expense Reimbursement Amount. If the Services Relationship is terminated for
any reason, the Companies will, within 30 days, reimburse in a lump sum amount
to KSC any expense amounts to which it is entitled under Section 3(d) hereof.

(h) Effect Of Compliance With Compensation Upon Termination Provisions. Upon
complying with Sections 7(a) through 7(g) above, as applicable, the Companies
will have no further obligations to KSC or Cohl hereunder, except pursuant to
(i) the provisions hereof which survive termination as provided by Section 6(h)
hereof and (ii) any formal corporate policy of the Companies that may be adopted
to make a payment to deceased or disabled employees.

8. PARTIES BENEFITED; ASSIGNMENTS.

This Agreement shall be binding upon (i) KSC and Cohl, and their respective
successors, assigns, heirs and personal representatives and (ii) the Companies
and their respective successors and assigns. Neither this Agreement nor any
rights or obligations hereunder may be assigned by (i) the Companies, except to
an affiliate of LN, without the prior written consent of KSC or (ii) KSC or Cohl
without the prior written consent of the Companies.

9. NOTICES.

Any notice provided for in this Agreement will be in writing and will be deemed
to have been given when delivered by recognized overnight courier service (such
as UPS, DHL or FedEx). If to the Companies, the notice will be sent to Michael
Rapino, Live Nation, Inc., 9348 Civic Center Drive, 4th Floor, Beverly Hills, CA
90210 and a copy of the notice will be sent to Michael Rowles, Live Nation,
Inc., 9348 Civic Center Drive, 4th Floor, Beverly Hills, CA 90210. If to KSC or
Cohl, the notice will be sent to 28 Pine Road, Palm Court, Bellville, St.
Michael, Barbados and a copy of the notice will be sent to (i) Kaye Scholer LLP,
425 Park Avenue, New York, New York 10022 Attention: Emanuel S. Cherney and
(ii) Kaye Scholer LLP, 425 Park Avenue, New York, New York 10022 Attention: Gary
J. Gartner. Such notices may alternatively be sent to such other address as any
party may have furnished to the other in writing in accordance with this
Agreement, except that notices of change of address shall be effective only upon
receipt.

10. GOVERNING LAW AND EXCLUSIVE JURISDICTION.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida without giving effect to any choice of law
or conflict provisions or rule (whether of the State of Florida or any
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Florida. Each party to this Agreement (A) hereby submits
to the exclusive jurisdiction of the state courts located in Miami, Florida and
the federal court for the Southern District of Florida with respect to all
actions brought under this Agreement and (B) hereby irrevocably agrees that
(i) all claims in respect of such action or proceeding may be heard and
determined in such courts and (ii) no such claim may be filed or pursued in any
other court or forum anywhere in the world. Each party to this Agreement hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. Each
party to this Agreement represents, warrants and agrees that the business
operations and offices of certain of the Companies in Florida provides a
significant and material nexus to the State of Florida. EACH PARTY HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER OR RELATING TO THIS
AGREEMENT.

11. LITIGATION AND REGULATORY COOPERATION.

During and after the Actual Term, KSC will cause Cohl to reasonably cooperate
with the Companies (and their affiliates) in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of any one or more of the Companies (or their affiliates) which
relate to events or occurrences that transpired while Cohl was providing
services hereunder. Cohl’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the
Companies at mutually convenient times. During and after the Actual Term, Cohl
also shall cooperate reasonably with the Companies in connection with any
investigation or review of any regulatory authority as any such investigation or
review relates to events or occurrences that transpired while Cohl was providing
services hereunder. The Companies will pay KSC on an hourly basis (to be derived
from amount of the Service Fee) for litigation and regulatory cooperation
provided by Cohl that occurs after the Actual Term, and reimburse KSC for all
costs and expenses incurred in connection with Cohl’s performance under this
Section 11, including, but not limited to, reasonable attorneys’ fees and costs.

12. INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES.

(a) The Companies shall indemnify Cohl and KSC to the fullest extent permitted
by law, in effect at the time of the subject act or omission, and shall advance
to Cohl and/or KSC (as the case may be) reasonable attorneys’ fees and expenses
as such fees and expenses are incurred (subject to an undertaking from Cohl or
KSC (as the case may be) to repay such advances if it shall be finally
determined by a judicial decision which is not subject to further appeal that
Cohl or KSC was not entitled to the reimbursement of such fees and expenses),
against all costs, charges and expenses (including reasonable attorney’s fees,
whether incurred in an action between a Company and either Cohl or KSC, Cohl or
KSC and a third party or otherwise) incurred or sustained by him or it in
connection with any action, suit or proceeding to which he or it may be made a
party by reason of his or its being or having been a director, officer,
employee, agent or consultant of the Companies or any of its subsidiaries, or
his serving or having served any other enterprise as a director, officer,
employee, agent or consultant at the request of any of the Companies (other than
any dispute, claim or controversy arising under or relating to this Agreement).

(b) LN Parent will at all times maintain directors’ and officers’ liability
insurance in type, scope and amount comparable to that maintained by similarly
situated companies.

13. DISPUTE RESOLUTION. Any dispute, difference or question (“Dispute”) between
KSC and Cohl, on the one hand, and the Companies or LN, on the other hand
(“Disputing Parties”), shall be resolved in accordance with the following
dispute resolution procedures:

(a) Good Faith Negotiations. The Disputing Parties shall endeavor, in good
faith, to resolve the Dispute through negotiations. If the Disputing Parties
fail to resolve the Dispute within a reasonable time not to exceed 30 days, each
Disputing Party shall nominate a senior officer or officers of its management to
meet at any mutually agreed location to resolve the Dispute.

(b) Mediation. In the event that the negotiations do not result in a mutually
acceptable resolution, either Disputing Party may require that the Dispute shall
be referred to mediation in Miami, Florida. One mediator shall be appointed by
the agreement of the Disputing Parties. The mediator shall be a suitably
qualified person having no direct or personal interest in the outcome of the
Dispute. Mediation shall be held within thirty (30) days of a written request
for mediation. In the event the Disputing Parties are unable to agree on a
mediator, the Disputing Parties agree to the appointment of a mediator pursuant
to the Commercial Mediation Rules of the American Arbitration Association. In
the event the Disputing Parties are unsuccessful in their mediation of the
Dispute, or if there is any Dispute about the scope of or the compliance by any
Party with the provisions of Section 13, either Disputing Party may require that
the Dispute be settled in accordance with the provisions of Section 10.

14. REPRESENTATIONS AND WARRANTIES OF KSC. KSC hereby represents and warrants to
the Companies as follows:

(a) KSC is a corporation duly organized, validly existing and in good standing
under the laws of Barbados.

(b) KSC has the corporate power and authority to enter into this Agreement and
to perform its obligations hereunder.

(c) The execution, delivery and performance of this Agreement by KSC has been
duly authorized by all requisite corporate action on the part of KSC and its
shareholders and directors.

(d) This Agreement has been duly executed and delivered by KSC and Cohl and
constitutes a legal, valid and binding obligation of KSC and Cohl, enforceable
against KSC and Cohl in accordance with its terms, except as may be limited by a
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and by general equity principles.

(e) The execution, delivery and performance of this Agreement by KSC and Cohl
and their consummation of the transactions contemplated by this Agreement will
not violate (with or without the giving of notice or the lapse of time, or
both), or require any consent, approval, filing or notice under any provision of
any law, rule or regulation, court order, judgment or decree applicable to KSC
or Cohl.

(f) The execution, delivery and performance of this Agreement by KSC and Cohl
and their consummation of the transactions contemplated by this Assignment will
not conflict with, result in the breach or termination of any provision of, or
constitute a default under any agreement or instrument to which KSC or Cohl is a
party or by which KSC or Cohl or any of their respective assets or properties is
bound or affected.

(g) KSC has the express contractual right to bind Cohl to the terms and
provisions hereof and to provide the services of Cohl hereunder.

(h) Cohl is under no contractual or other restriction which is inconsistent with
the execution of this Agreement, the performance of his duties hereunder or the
other rights of Companies hereunder.

(i) Cohl is under no physical or mental disability that would hinder the
performance of his duties under this Agreement.

15. REPRESENTATIONS AND WARRANTIES OF THE COMPANIES. The Companies hereby
represent and warrant to KSC as follows:

(a) Each Company is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation.

(b) Each Company has the corporate or partnership, as applicable, power and
authority to enter into this Agreement and to perform their respective
obligations hereunder.

(c) The execution, delivery and performance of this Agreement by the Companies
have been duly authorized by all requisite corporate or partnership, as
applicable, action on the part of each Company and its respective shareholders,
directors or partners.

(d) This Agreement has been duly executed and delivered by each of the Companies
and constitutes a legal, valid and binding obligation of each Company and LN,
enforceable against each Company in accordance with its terms, except as may be
limited by a bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and by general equity principles.

(e) The execution, delivery and performance of this Agreement by each Company
and its consummation of the transactions contemplated by this Agreement will not
violate (with or without the giving of notice or the lapse of time, or both), or
require any consent, approval, filing or notice under any provision of any law,
rule or regulation, court order, judgment or decree applicable to any of the
Companies.

(f) The execution, delivery and performance of this Agreement by the Companies
and their consummation of the transactions contemplated by this Agreement will
not conflict with, result in the breach or termination of any provision of, or
constitute a default under any agreement or instrument to which any Company is a
party or by which any Company or any of their respective assets or properties is
bound or affected.

16. TAX MATTERS.

(a) The Companies may, if required in accordance with applicable law, deduct, or
cause to be deducted, from the Service Fee and all other cash amounts payable by
the Companies under the provisions of this Agreement to KSC, all taxes and other
charges and deductions which now or hereafter are required by law to be so
deducted. KSC acknowledges that the Company’s determination regarding its
withholding or tax reporting obligations shall not constitute a breach of this
Agreement.

(b) KSC shall reimburse, indemnify, defend and hold the Companies and its
subsidiaries, affiliates, owners and the affiliates of its owners harmless from
and against any and all damages, losses, deficiencies, liabilities, costs,
expenses, fines and penalties which may be imposed by any governmental authority
or agency which results from any Company’s failure to make tax withholdings from
any payments being made hereunder.

17. INTERPRETATION AND MISCELLANEOUS.

(a) This Agreement contains the entire agreement of the parties relating to the
subject matter hereof. This Agreement supersedes any prior written or oral
agreements or understandings between the parties relating to the subject matter
hereof, including, without limitation, the Prior Services Agreement. No
modification or amendment of this Agreement shall be valid unless in writing and
signed by or on behalf of the parties hereto. The failure of a party to require
performance of any provision of this Agreement shall in no manner affect the
right of such party at a later time to enforce any provision of this Agreement.
A waiver of the breach of any term or condition of this Agreement shall not be
deemed to constitute a waiver of any subsequent breach of the same or any other
term or condition. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent,
be held invalid or unenforceable, such invalidity and unenforceability shall not
affect the remaining provisions hereof or the application of such provisions to
other persons or circumstances, all of which shall be enforced to the greatest
extent permitted by law. The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of any provision hereof.

(b) When used herein, “affiliate” means, with respect to any person or entity,
any other person or entity that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such person or entity.

(c) Whenever herein the singular number is used, the same shall include the
plural where appropriate, and words of any gender shall include each other
gender where appropriate. Unless otherwise expressly provided, the words
“include”, “includes” and "including” do not limit the preceding words or terms
and shall be deemed to be followed by the words “without limitation”.

18. PUBLIC ANNOUNCEMENTS.

(a) Except as may be required by applicable law, neither KSC nor Cohl shall
issue any press release or otherwise make any public statements or filings with
respect to this Agreement or the transactions contemplated hereby without the
prior written consent of LN.

(b) Except as may be required by applicable law or as may be required to satisfy
the rules of any listing exchange upon which the common stock of LN’s parent is
listed, none of the Companies or any of their respective Affiliates will issue a
separate stand-alone press release or public announcement that describes the
terms of this Agreement unless Cohl has reviewed and approved such stand-alone
press release or public announcement (such approval not to be unreasonably
withheld or delayed). The Companies and their respective Affiliates shall not be
otherwise restricted or constrained in any public statement concerning the
provisions of this Agreement that is made as a part of an earnings release,
investor call or other similar communication that includes disclosures or
discussions about matters other than the transaction contemplated hereby.

19. JOINDER BY COHL. Cohl joins in the execution of this Agreement to confirm
the following agreements and covenants:

(a) Cohl agrees that should KSC default hereunder, then Cohl will perform all
such defaulted obligations of KSC set forth herein immediately upon demand.

(b) Cohl confirms and restates the representations and warranties made by KSC in
Section 14 hereof.

(c) Cohl agrees that he will be bound by and comply with those restrictions,
covenants and other agreement set forth herein that apply to or purport to apply
to Cohl, including, but not limited to, the restrictions and obligations set
forth in Section 5 hereof.

(d) Cohl represents and warrants to LN that Cohl is the sole shareholder and a
director of KSC.

(e) Cohl authorizes LN to purchase one or more policies of life insurance on the
life of Cohl for the sole and exclusive benefit of LN. Cohl covenants and agrees
with LN that he will cooperate and assist LN, as may be requested by LN, in
connection with the application for, and procurement and maintenance of, any
such life insurance policy, including (i) submitting to physical examinations by
qualified physicians, (ii) providing health records and other relevant personal
information and (iii) completing and signing applications and certifications
related to Cohl’s personal information and health history. Cohl and/or KSC shall
have the express right to work with the insurer to obtain additional life
insurance in tandem with the policies of life insurance for the benefit of LN;
provided that such additional life insurance does not have the effect of
reducing the amount of life insurance available to LN.

20. Joinder by LN Parent. LN Parent joins in the execution hereof in order to
guarantee the performance of the following obligations undertaken by LN pursuant
to this Agreement that must be performed or done by LN Parent:

(a) The provisions of Section 2(f) hereof relating to the LN Board; and

(b) The provisions of Section 3(b) hereof relating to the issuance of options to
purchase shares of common stock in LN Parent.

[The remainder of this page is intentionally blank.]

1

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

CPI International Touring Inc., a Barbados IBC corporation

By: /s/ John H. Perkins, Director



    CPI Touring (USA), Inc., a Delaware corporation

By: /s/ Gary Moss, COO



    CPI Entertainment Content (2005), Inc., a Delaware       corporation

By: /s/ Gary Moss, COO



    CPI Entertainment Content (2006), Inc., a Delaware       corporation

By: /s/ Gary Moss, COO



    Grand Entertainment (ROW), LLC, a Delaware limited       liability company

By: /s/ Gary Moss, COO



    KSC Consulting (Barbados) Inc., a Barbados       corporation

By: /s/ Michael Cohl, Director



    Live Nation Worldwide, Inc., a Delaware corporation

By: /s/ Michael Rowles, EVP and GC

Michael Cohl joins in the execution of this Agreement solely for the purposes
stated in Section 19 hereof.

By: /s/ Michael Cohl

Live Nation, Inc., joins in the execution of this Agreement solely for the
purposes stated in

Section 20 hereof.

By: /s/ Michael Rowles, EVP and GC

2